Pannell, Presiding Judge.
An application for judgment on a workmen’s compensation award under Code § 114-711 was filed by *86appellant in the Superior Court of Whitfield County and a judgment was entered thereon for compensation, less certain credits, as figured by claimant. Subsequently, during the same term of court, the employer made a motion to set aside or vacate the judgment, based primarily on alleged error in figuring the credit. There was no dispute as to the weekly earnings of the claimant subsequently to the award. The trial judge, after hearing evidence, entered an order setting aside the judgment but did not subsequently thereto take any further action. He neither dismissed the application nor did he remand it to the Board of Workmen’s Compensation. Held:
Argued February 4, 1975
Decided June 12, 1975.
Vfarren N. Coppedge Jr., Conrad Finnel for appellant.
McCamy, Minor, Phillips & Tuggle, Carlton Mc-Camy, for appellees.
The case, the application for judgment, is still pending in the court below and there being no certificate of review in accordance with Section 1 (a) 2 of the Appellate Practice Act (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; Code Ann. § 6-701), the appeal must be dismissed as premature.

Appeal dismissed.


Quillian and Clark, JJ., concur.